Citation Nr: 1607352	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-38 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a dental disability manifested by loss of teeth.

2.  Entitlement to a rating in excess of 20 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel




INTRODUCTION

The Veteran had active service from September 1971 to September 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for a dental disability.

Initially, the Board notes that the Veteran has recently filed a timely notice of disagreement with a March 2015 rating decision denial of an increased rating for a right knee disability.  Since the Veteran has not yet been provided a statement of the case with respect to this issue, the Board will remand that matter.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board's review of the record also reveals a number of earlier adjudicated and unadjudicated claims for dental treatment and adjudicated but unappealed claims for service connection for a dental disability, and that the RO has adjudicated the subject claim solely as a claim for service connection for a dental disability for compensation purposes.  The Veteran has also taken exception to the way VA Medical Center has recently refused him further dental care and/or failed to properly complete certain dental treatment that has already been provided.

Thus, the Board finds that the matter before the Board pertains only to a claim for service connection for dental disability for compensation purposes and that issues of entitlement to dental treatment and compensation for dental treatment under 38 U.S.C.A. § 1151 have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 20 percent for a right knee disability is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

There is no dental disability manifested by loss of teeth that has been shown to be related to any damage to the jaw during service.  


CONCLUSION OF LAW

Service connection for compensation purposes for a dental disability manifested by loss of teeth is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As will be explained below, this claim unfortunately lacks legal merit.  As the law, and not the facts, is dispositive of this claim, the duties to notify and assist are not applicable to this claim.  Mason v. Principi, 16 Vet. App. 129 (2002); Manning v. Principi, 16 Vet. App. 534 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Under current legal authority, VA compensation benefits are only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  38 C.F.R. § 4.150 (2015).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2015).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a dental disability manifested by loss of teeth is not warranted.  Even if the Board were to accept the Veteran's assertion that he had a tooth or teeth pulled in service that later resulted in the need for further dental care, this information is not enough, by itself, to warrant service connection for a dental disability manifested by loss of teeth for compensation purposes.

First, the Veteran has not asserted that the teeth he lost during service were the result of trauma to the jaw.  Moreover, even if any trauma occurred, in order to established service connection for a dental disability manifested by such tooth loss for compensation purposes as due to trauma, there would have to be evidence of damage to the jaw, and no such evidence has been shown or alleged.  

In sum, as there is no showing that any current dental disability manifested by loss of teeth is related to damage to the jaw that occurred during service, a claim for any other dental disability for compensation purposes must also be denied.  Where, as here, the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for a dental disability manifested by loss of teeth for compensation purposes, is denied.





REMAND

the Veteran has recently filed a timely notice of disagreement with a March 2015 rating decision denial of an increased rating for a right knee disability.  The Veteran has not yet been provided a statement of the case with respect to that issue.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of entitlement to a rating in excess of 20 percent for this disability must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to a rating in excess of 20 percent for a right knee disability.  Notify the Veteran that he must perfect a timely appeal to receive appellate review of that claim.  If a timely appeal is perfected, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


